Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 3/1/2021.

Examiner’s Amendments 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record Leon Fortin on 4/30/2021.
Please replace the listing of claims with the following one, in which claim 1 is cancelled, claims 2 and 19 are amended.


1. (cancelled)
2. (Currently amended) A system comprising:
a network device for a subnet of an enterprise network; 
a processor on an endpoint connected to the subnet;
a network interface for coupling the endpoint in a communicating relationship with the network device of the enterprise network; [[and]] 
the endpoint comprising a memory bearing instructions executable by the processor to provide a security agent for the endpoint, the security agent configured to self-isolate the endpoint by performing the steps of detecting a compromised state of the endpoint, and in response to the compromised state, transmitting a heartbeat to the network device including an identification of the compromised state  and restricting outbound communications from the endpoint to one or more other endpoints coupled to the subnet of the enterprise network, the security agent further configured to shun the one or more other endpoints in the subnet of the enterprise network by performing the steps of receiving a notification of a compromise of one of the other endpoints from the network device, and in response to the notification of the compromise, restricting inbound connections to the endpoint from the one of the one or more other endpoints identified in the notification of the compromise, and
one or more other endpoints.  

3. (Original) The system of claim 2 wherein the endpoint is coupled to a subnet of the enterprise network.  
4. (Original) The system of claim 3 wherein the one or more other endpoints are coupled to the subnet of the enterprise network.  
5. (Original) The system of claim 3 wherein the network device includes a network address translation device between the endpoint and a firewall for the enterprise network.  
6. (Original) The system of claim 3 wherein the network device includes at least one of a router, a switch, and a wireless access point.  

8. (Original) The system of claim 3 wherein the network device includes a threat management facility for managing security of the enterprise network.  
9. (Original) The system of claim 3 wherein the notification of the compromise includes an identification of an IP address of the one of the other endpoints, and restricting communications from the one of the other endpoints includes restricting communications from the IP address.  
10. (Original) The system of claim 3 wherein the notification of the compromise includes an identification of one or more network adapters of the one of the other endpoints, and restricting communications from the one of the other endpoints includes restricting communications using any of the one or more network adapters.  
11. (Original) The system of claim 3 wherein the memory bears instructions executable by the processor to perform the steps of determining a MAC address of one of the other endpoints on the subnet and reporting the MAC address to a firewall for the enterprise network.  
12. (Original) The system of claim 11 wherein the firewall is separated from the endpoint by a network address translation device.  
13. (Original) The system of claim 11 wherein the firewall is separated from the endpoint by one or more other network devices.  
14. (Original) The system of claim 3 wherein detecting the compromised state includes detecting a credential theft attempt on the endpoint.  

16. (Original) The system of claim 3 wherein detecting the compromised state includes detecting an attempted exfiltration of data from the endpoint.  
17. (Original) The system of claim 3 wherein detecting the compromised state includes detecting malware executing on the endpoint.  
18. (Original) The system of claim 3 further comprising a threat management facility configured to coordinate a remediation of the compromised state.  

19. (Currently amended) A method for operating an endpoint coupled to a subnetwork and a network device for the subnet in an enterprise network, the method comprising:
detecting, by the endpoint, a compromised state, and in response to the compromised state, transmitting a heartbeat to the network device including an identification of the compromised state and restricting of outbound communications from the endpoint and one or more other endpoints coupled to the subnet of the enterprise network; [[and]]
receiving, by the endpoint, a notification of a compromise of one of the other endpoints on the subnet from the network device, and in response to the notification of the compromise, restricting inbound connections to the endpoint from the one of the other endpoints identified in the notification of the compromise;
transmitting by the network device transmitting a second notification of compromise to the one or more other endpoints.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on1/6/2021 and  3/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowed Claims
Claims 2-20 are allowed.

Reason for Allowance

 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 3/1/2021 with respect to the amended claim limitations along with the examiner’s amendments point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.